As filed with the Securities and Exchange Commission on March 22, 2013 Registration No. 333-186452 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 Amendment No. 1 to FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 BIGLARI HOLDINGS INC. (Exact Name of Registrant as Specified in Its Charter) INDIANA 37-0684070 (State or Other Jurisdiction of (I.R.S. Employer Identification Number) Incorporation or Organization) 17, SUITE 400 SAN ANTONIO, TEXAS 78257 (Address, Including Zip Code, and Telephone Number, Including Area Code, of Registrant’s Principal Executive Offices) SARDAR BIGLARI CHAIRMAN AND CHIEF EXECUTIVE OFFICER BIGLARI HOLDINGS INC. 17, SUITE 400 SAN ANTONIO, TEXAS 78257 (210) 344-3400 (Name, Address, Including Zip Code, and Telephone Number, Including Area Code, of Agent For Service) Copy to: STEVE WOLOSKY, ESQ. OLSHAN FROME WOLOSKY LLP PARK AVENUE TOWER 65 EAST 55TH STREET NEW YORK, NEW YORK 10022 (212) 451-2300 Table of Contents Approximate date of commencement of proposed sale to the public: as soon as practicable after the effectiveness of this registration statement. If the only securities being registered on this form are being offered pursuant to dividend or interest reinvestment plans, please check the following box.o If any of the securities being registered on this form are being offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box.o If this form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of earlier registration statement for the same offering.o If this form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this form is a registration statement pursuant to General Instruction I.D.or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule 462 (e) under the Securities Act, check the following box.o If this form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.D. filed to register additional securities or additional classes of securities pursuant to Rule 413(b) under the Securities Act, check the following box.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated filerx Non-accelerated filero (Do not check if a smaller reporting company)Smaller reporting companyo Table of Contents THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON SUCH DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION 8(A) OF THE SECURITIES ACT, OR UNTIL THE REGISTRATION STATEMENT SHALL BECOME EFFECTIVE ON SUCH DATE AS THE SECURITIES AND EXCHANGE COMMISSION, ACTING PURSUANT TO SAID SECTION 8(A), MAY DETERMINE. Table of Contents The information in this preliminary prospectus is not complete and may be changed.These securities may not be sold until the registration statement filed with the Securities and Exchange Commission is effective.This preliminary prospectus is not an offer to sell nor does it seek an offer to buy these securities in any state where the offer or sale is not permitted. Subject to Completion, dated March 22, 2013 PROSPECTUS BIGLARI HOLDINGS INC. [] SHARES OF COMMON STOCK [] SUBSCRIPTION RIGHTS We are offering at no cost to you, as a holder of our common stock, transferable rights to purchase our common stock.If you own common stock on March , 2013, the record date, you will be entitled to receive one right per share that you own.Every [] rights will entitle you to subscribe for one common share.The subscription price will be $[] per whole share.This price represents approximately a []% discount from the selling price of our common stock as of March , 2013, which was $[] per share.Shareholders on the record date who fully exercise those distributed rights will also be entitled to purchase additional shares of common stock not purchased by other rights holders through their basic subscription privileges.The rights will be evidenced by Subscription Certificates and will expire at 5:00 p.m. New York City time on [], 2013, unless extended. We reserve the right to terminate the rights offering at any time for any reason prior to the expiration date. We expect the rights will be quoted on the New York Stock Exchange (“NYSE”) under the symbol “[]”.Our common stock is quoted on the NYSE under the symbol “BH.” Our principal executive offices are located at 17est, Suite 400, San Antonio, Texas 78257.Our telephone number is (210) 344-3400. AN INVESTMENT IN OUR COMMON STOCK INVOLVES A HIGH DEGREE OF RISK.CONSIDER CAREFULLY THE RISK FACTORS BEGINNING ON OF THIS PROSPECTUS. Price Per Share Proceeds to Biglari Holdings Inc. Offering Price to Shareholders $
